TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00571-CR



                                   Raymon Medina, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
       NO. B-13-0412-SA, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Raymon Medina pled guilty in a bench trial to the charged offense of

leaving the scene of an accident involving serious bodily injury. See Tex. Transp. Code § 550.021.

He also pled true to an allegation of a prior final felony conviction, which enhanced the punishment

range to that of a second degree felony. See Tex. Penal Code § 12.42(a). The trial court heard

evidence supporting the guilty plea as well as evidence and argument regarding the alleged use or

exhibition of a deadly weapon from the State and from the defense. The court found appellant guilty,

made an affirmative finding that a deadly weapon was used in the commission of the offense,

sentenced him to eleven years imprisonment, and ordered him to pay $4000 in restitution and court

costs. See Tex. Penal Code § 12.33(a); Tex. Code Crim. Proc. art. 42.12, § 3g(a)(2).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating that
there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 80-82 (1988). Appellant’s counsel has represented to the Court that she provided

copies of the motion and brief to appellant; advised appellant of his right to examine the appellate

record, file a pro se brief, and pursue discretionary review following dismissal of this appeal as

frivolous; and provided appellant with a form motion for pro se access to the appellate record along

with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App.

2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Although appellant requested

and received the appellate record and additional time to file a pro se brief, that time has run and no

pro se brief has been filed.

                  We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel’s motion to withdraw and affirm the judgment

of conviction.1


       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.

                                                   2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: April 10, 2015

Do Not Publish




                                             3